Citation Nr: 1722764	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to May 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board remanded the claim in May 2015 for additional development.   

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, the Veteran submitted additional evidence.  As the Veteran did not request in writing that the AOJ initially review the evidence, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105 (e) (West 2014).


FINDING OF FACT

A chronic low back disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current low back disability is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.        38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records and an opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries   v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed problems with his back during his active service, resulting in his current low back disability.

More specifically, the Veteran reported being treated by the Navy since December 2008 for back problems, specifically a constant dull pain in the lower back, in his July 2011 VA Form 21-526.  In his July 2012 notice of disagreement, the Veteran asserted that the osteoarthrosis in the L5 lumbar area was initiated by the trauma of his original injury while on active duty and, although it was somewhat abated by medical intervention for a short period, it continued to that date and was becoming increasingly painful.  The Board notes that the Veteran did not describe an injury.  

The Veteran testified in January 2015 that he lost his balance while trying to screw a panel pack on to an electronic attack aircraft and fell directly flat on his back about six feet.  He indicated that he did not seek treatment because he had work he needed to finish and that he needed to take medication once he was done for the day and the following day at work because his back was hurting at work. He testified that he took medication throughout the next almost two weeks, when the pain     wore off to a dull pain that was not at the forefront of his mind.  The Veteran also indicated that he injured his back a second time during service as a result of a 2010 motor vehicle accident just before discharge.  He testified that he needed to start taking pain medication again after the car accident and had been taking it ever since.  The Veteran noted that he had been having problems with his back since before getting out of the Navy, but not in such a way that it was damaging to what he was trying to do.  When questioned by the undersigned about the first time he went to see someone for his back pain after service, the Veteran indicated that he believed the first time was his VA compensation and pension examination.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a low back disability.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the low back disability is related to service.  

Service treatment records show that clinical evaluation of the Veteran's spine at    the time of a September 2004 enlistment examination was normal and the Veteran denied recurrent back pain or any back problem at that time.  See reports of medical examination and history.  He also denied recurrent back pain or any back problem at the time of sea duty screen examinations conducted in September 2005 and February 2006.  During the second part of the sea duty screening in February 2006, he reported mild back ache without known injury.  The assessment was mild back ache.  

The Veteran was seen during service in April 2007 with complaint of back pain for two to three weeks.  It was noted that the mechanism of injury (MOI) was unknown and that the pain had onset gradually.  Assessment was acute mechanical low back pain.  Spinal manipulation was performed.  Three days later, the Veteran was seen for follow up.  He reported significant improvement on the date he was seen after having significant soreness two days after the manipulation.  The assessment was improving acute low back pain.  

The Veteran denied recurrent back pain or any back problem at the time of a June 2007 ROTC scholarship program examination, and a June 2009 PCS examination.  See reports of medical history.  

The Veteran received urgent care and treatment in March 2010 with complaint of pain along seat belt lines after a motor vehicle accident the night before.  It was noted that he had hit the steering well, but that the air bag did not deploy and that there was no loss of consciousness.  A chest x-ray was performed, which was within normal limits, and the Veteran was given an updated medication profile and verbal discharge.  The assessment was chest wall contusing secondary to restraints.  There were no complaints or findings specific to the Veteran's low back.  

At the time of a May 2010 separation examination, the Veteran noted the March 2010 motor vehicle accident but denied recurrent back pain or any back problem.  See report of medical history.  

The first evidence of a back condition following service was in May 2012, during    a VA examination that will be discussed in further detail below. The Board notes    at this juncture, however, that this corresponds to the Veteran's January 2015 testimony that he believed the first time he went to see someone for his back pain after service was his compensation and pension examination.  

As there is no competent evidence of arthritis involving the lumbar spine in service or within one year following the Veteran's May 2010 discharge from service, competent evidence linking the current low back disability with service is required to establish service connection.  

During a VA back conditions Disability Benefits Questionnaire (DBQ) conducted      in May 2012, the Veteran was diagnosed with back ache (April 2007) and lumbar osteoarthrosis with L5 bilateral pars defect (May 2012).  The examiner reported reviewing the claims file, which revealed treatment of acute back ache in February 2006 and again in April 2007 without known injury. The examiner noted the absence of evidence of ongoing complaints or sequela and that the separation exam was negative for back condition.  The examiner also noted that there were no post-military records of any back condition.  The Veteran reported the gradual onset of back pain during military service that he attributed to heavy lifting and carrying.  He denied any specific injuries.  He stated it had never resolved and had continued to get worse over the last two years.  He also reported treating himself conservatively with over the counter nonsteroidal anti-inflammatory medication and indicated that he had never sought any medical treatment for his back.  An x-ray of the lumbosacral spine taken in conjunction with the examination contained an impression of bilateral pars defects L5-S1; grade 2 anterolisthesis, L5 on S1; complex bony deformity posterior elements L5; and grade 1 retrolisthesis identified L4-L5.  

Following physical examination, the examiner provided an opinion that there was insufficient evidence to suggest that the Veteran's acute back aches during military service may be related to his present back condition without resorting to speculation.  The examiner explained that the Veteran was noted to have back ache without injury on two occasions during service, namely February 2006 and April 2007; that he was treated conservatively in 2007 without apparent sequela; that separation examination in 2010 was negative for any back complaints; that there were no post-military records of any back conditions; that imaging studies revealed osteoarthrosis of the lumbar spine with bilateral pars defect at L5; and that there was no evidence of arthrosis or pars defect during military service and no record of any back injuries.  The examiner also noted that current medical literature suggested the development of pars defect occurs during adolescence with repetitive motion sports participation.  

A magnetic resonance imaging (MRI) of the lumbar spine was conducted in October 2012.  It contained an impression of minimal disc bulges at L4-L5 and L5-S1; grade 1/4 spondylolisthesis of L5 over S1; and mild chronic compression fracture deformity of L5.  

The Veteran was seen in the VA primary care clinic in December 2014 without new issues.  It was noted he had started to be seen there in August 2012, at which time he reported back pain.  The physician assistant noted that per notes, he complained of low back pain for the last six months or so without known injuries. At the time of the December 2014 visit, the Veteran reported that he could now remember two specific times that his back bothered him and he just took over the counter medications to help him work through it and just kept doing his job duties as he did not have time to go get checked out.  The Veteran further stated that he did not have back problems at the time he entered service and that his symptoms occurred during service and then on discharge and he still had some symptoms with his back.  The physician assistant provided an opinion that the Veteran's back pain is as likely as not related to his service; however, he should have an updated examination as it had been four years since his last one.  Since no rationale for the opinion was provided, it is not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Veteran received private treatment from the Orthopaedic Institute of Western Kentucky in January 2015.  The chief complaint lists status post fall 2008, status post motor vehicle crash 2010; chronic back pain; occasional bilateral buttock, thigh and leg radiculopathy, right worse than left; degenerative disk disease L4 to S1; facet arthropathy L4 to S1; bilateral pars interarticularis defect L5; spondylolisthesis L5-S1; bilateral foraminal stenosis L5-S1; and mild retrolisthesis L4-5.  The Veteran reported that he was in the Navy for five years and did not have any back pain until a fall that occurred during service.  He stated that he was in the process of turning a bolt and    fell off of the Navy jet, landing on his back.  He reported being treated with anti-inflammatories and was able to continue service.  The Veteran also reported being involved in a motor vehicle crash in March 2010 that aggravated his back symptoms.  He had no specific treatments other than anti-inflammatories.  The Veteran described a history of chronic back pain that began as a result of the fall.  Physical examination was conducted and x-rays of the lumbar spine were taken, which showed a bilateral pars defects at L5 with a grade 2 spondylolisthesis.  There was some retrolisthesis at L4-5 and some facet arthropathy at both levels.  The October 2012 MRI was also reviewed.  The assessment was the same as the chief complaint list.  The physician provided an opinion that the Veteran's back pain relates to the underlying L5-S1 spondylolisthesis, however, he was asymptomatic until after the fall while in the Navy.  The physician went on to say that the Veteran's back symptoms do appear to be service related.  Since no rationale for the opinion was provided, it is not afforded any probative value.  Id.  

The Veteran submitted a September 2015 letter from the same physician who evaluated him at the Orthopaedic Institute of Western Kentucky in January 2015.      It was noted that the Veteran had been evaluated for complaints of back pain as    well as occasional symptoms of buttock, thigh, and leg radiculopathy with the right worse than left; that the Veteran stated he had no prior history of back pain until an injury that occurred while in the Navy; that the Veteran described trying to turn a bolt and falling off of a Navy jet and landing on his back; and that since that time, the Veteran had had complaints of back pain.  It was also noted that the Veteran stated he had no prior history of back pain until the fall.  The physician reported   that imaging studies did reveal bilateral pars interarticularis defect with a spondylolisthesis at L5-S1 and that while this condition may have been present radiographically prior to his fall, it was asymptomatic.  The physician again noted the Veteran had no complaints of back pain prior to the fall.  It was the physician's opinion that the Veteran's current symptoms are mostly related to the injury that occurred while active with the military and that the Veteran's symptoms are definitely more than 50 percent related to his military service.  Since no rationale for the opinion was provided, it is not afforded any probative value.  Id.  

The Board remanded the claim in May 2015 in order to obtain a medical opinion     that addressed whether the Veteran had a pre-existing condition of the back with respect to a pars defect, since the May 2012 VA examiner intimated that he did.      The requested opinion was obtained in July 2015.  The examiner reported that    review of the September 2004 enlistment examination was silent for back condition and that the Veteran specifically marked "no" to recurrent back pain or any back problem.  The examiner also reported that review of a February 2006 service treatment record indicated the Veteran reported mild back ache; that an April 2007 service treatment record indicated the Veteran sought care for complaints of low     back pain and was assessed to have acute mechanical low back pain; and that review of an April 2007 follow-up visit indicated that the Veteran reported significant improvement and was assessed to have improving acute low back pain and to follow up as needed.  The examiner also noted that review of a May 2010 report of medical assessment completed by the Veteran indicated that he reported a car accident in March 2010, but the assessment was silent for a back condition and the Veteran specifically marked "no" to the questions about recurrent back pain or any back problem in May 2010.  

In addressing the Board's question of whether the Veteran has a current back disability that is a maturation of, or otherwise related to, the Veteran's in-service lower back complaints, or related to his 2010 motor vehicle accident, the examiner provided an opinion that the Veteran's current back condition is less likely as not a maturation of or otherwise related to the Veteran's in-service lower back complaints, or related to his 2010 motor vehicle accident.  The rationale was that while the Veteran did seek medical care for a back condition on two occasions while in the service, there was no medical evidence to support ongoing sequela of back condition.  The examiner also noted that review of the medical records from the motor vehicle accident did not indicate a back injury and that the separation exam was silent for         a back condition.  In addressing the Board's question of whether the Veteran had a back disability that undebatably existed prior to service, the examiner provided an opinion that the Veteran's back condition less likely as not undebatedly existed prior to service.  The rationale was based on the fact that the enlistment exam was silent    for a back condition and that there was no medical evidence available for review to support a pre-existing back condition.  In an August 2015 addendum, the examiner provided an opinion that the Veteran is less likely as not to have bilateral pars interarticularis defect at L5 and spondylolisthesis L5-S1 prior to service.  The rationale was based on the fact that there was no medical evidence to support this condition existed prior to service and that review of the September 2004 enlistment examination was silent for a back condition.  

The preponderance of the evidence is against the claim for service connection for a low back disability.  The Board first notes that although there was some question about whether the Veteran had a back disability that pre-existed service, given      that no back condition was listed on the Veteran's entrance examination and           the opinions obtained in July 2015 and August 2015 indicate that the Veteran's    back condition, to include the bilateral pars interarticularis defect at L5 and spondylolisthesis L5-S1, did not exist prior to service, the Veteran is presumed        to have been sound at the time he entered service.  See 38 U.S.C.A. § 1111;    Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Board next notes that although the Veteran was treated for problems related     to his back during service in February 2006 and April 2007, there is no probative evidence establishing that his current low back disorder is related to the in-service treatment or findings.  As noted above, the opinions provided during VA treatment in the primary care clinic in December 2014, and by the physician at Orthopaedic Institute of Western Kentucky in January 2015 and September 2015, are not probative because they were not accompanied by a rationale.  This leaves the opinion provided by the May 2012 VA examiner and the VA examiner who provided opinions in July 2015 and August 2015. The May 2012 VA examiner   was of the opinion that that there was insufficient evidence to suggest that the Veteran's in-service back problems were related to his current back condition without resorting to speculation because the Veteran was treated conservatively      in service without sequela, and because there were no back complaints noted at     the time of his separation examination and no post-military records of any back conditions.  The 2015 VA examiner was of the opinion that the Veteran's current back condition is less likely as not a maturation of or otherwise related to the Veteran's in-service lower back complaints, or related to his 2010 in-service motor vehicle accident, because there was no medical evidence to support ongoing sequela following the in-service treatment for a back condition in February 2006 and April 2007, there was no indication the Veteran's back was injured in the medical records related to the motor vehicle accident, and the separation exam was silent for a back condition.  These opinions, which are based on a detailed rationale, are afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board acknowledges the Veteran's assertion that he injured his back in a fall from an airplane that he was working on in 2008, but did not seek treatment and instead self-treated with medication because he was busy working and needed to finish what he was working on, as well as the Veteran's assertion that he injured his back during the 2010 in-service motor vehicle accident and again self-treated with medication.  While the Veteran is competent to make these assertions, the Board does not find them persuasive.  More specifically, the Board finds it curious that    the Veteran would seek treatment for low back pain in February 2006 and April 2007, at which time he denied any specific injury, but would not seek treatment following an alleged 2008 in-service injury to his back resulting from a fall that  was reportedly from six feet up.  The Board also finds it curious that the Veteran did not mention any back problems when being treated following the 2010 in-service motor vehicle accident.  In addition, the Veteran denied recurrent back     pain or any back problem during several in-service examinations and, more importantly, at the time of a May 2010 separation examination, approximately    two months after the in-service motor vehicle accident.  Moreover, the December 2014 VA primary care clinic record clearly indicated that when treated in April 2012, the Veteran denied any known injuries, but in December 2014, reported that he could now remember two specific times during service that his back bothered him and he just took over the counter medications to help him work through it and just kept doing his job duties as he did not have time to go get checked out.  The Board finds the statements denying recurrent back pain or any back problem   during periodic in-service examination and more specifically during the May    2010 separation examination, and the statements denying a history of back         injury while seeking treatment after service, to be more persuasive than current contentions of injuring his back in an in-service fall or as a result of the in-service motor vehicle accident. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

While the Veteran believes that his current low back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a low  back disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his low back disability is not competent medical evidence. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current low back disability is not competent medical evidence.  The Board finds the opinions provided by the May 2012 VA examiner and by another VA examiner in July    2015 and August 2015 to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  




ORDER

Service connection for a low back disability is denied.  



___________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


